J-S57012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 LAEL J. ALLEYNE                        :
                                        :   No. 236 EDA 2017
                   Appellant

         Appeal from the Judgment of Sentence December 8, 2016
          In the Court of Common Pleas of Northampton County
           Criminal Division at No(s): CP-48-CR-0001098-2015


BEFORE: PANELLA, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                      FILED DECEMBER 27, 2017

      Appellant, Lael J. Alleyne, appeals from the judgment of sentence

entered in the Northampton County Court of Common Pleas, following his

conviction for first-degree murder and related offenses. After careful review,

we reverse one of Appellant’s convictions for conspiracy to commit robbery

and its sentence, but affirm the judgment of sentence in all other respects.

      The relevant facts and procedural history are as follows. Appellant was

sixteen on the day he committed these crimes. Along with Charles David

Martin III, he devised a plan to purchase marijuana from Nichelson Raymond

and Richard Piscoya. In fact, Appellant and Martin planned to rob Raymond

and Piscoya. Appellant used Monserrat Rosas, a mutual friend of his and

Piscoya’s, to arrange the drug buy.
J-S57012-17



       On the day of the sale, Rosas approached the vehicle in which Raymond

and Piscoya sat, and got into the backseat in order to conduct the drug sale.

Appellant and Martin then approached the vehicle. Appellant opened the front

passenger side door of the car, pointed a gun at the vehicle’s occupants, and

demanded that they give him the marijuana. In an effort to escape, Raymond

threw the car into reverse and the vehicle rolled backward. Appellant fired

several shots into the car, which struck and killed Raymond. Appellant and

Martin fled the scene.

       Appellant was arrested and proceeded to a jury trial with Martin.

Appellant was convicted of first-degree murder, two counts of robbery, two

counts of conspiracy, and one count each of possession of an instrument of

crime and possession of a firearm by a minor.1 The court sentenced Appellant

to an aggregate term of forty-eight years to life imprisonment. Appellant

timely appealed.

       On appeal, Appellant challenges the sufficiency of the evidence

presented against him, the jury instructions used at trial, and the admission

of two autopsy photographs into evidence. We begin by evaluating Appellant’s

sufficiency argument.

       To preserve a sufficiency issue on appeal, an appellant’s Rule 1925(b)

statement “must specify the element or elements upon which the evidence

was insufficient.” Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super.
____________________________________________


1
  18 Pa.C.S.A. §§ 2502(a), 3701(a)(1)(i), (ii), 903, 907(a), and 6110.1(a),
respectively.

                                           -2-
J-S57012-17



2009) (citations omitted). “Such specificity is of particular importance in cases

where … the [a]ppellant was convicted of multiple crimes each of which

contains numerous elements that the Commonwealth must prove beyond a

reasonable doubt.” Id. (citation omitted).

      Here, Appellant raised the issue of sufficiency in his Rule 1925(b)

statement. But he failed to specify with any particularity which elements of

each of the seven crimes he desired to challenge. Instead, Appellant merely

named all seven of his crimes and baldly stated the evidence was insufficient

to support his convictions.

      Despite this, our Supreme Court has previously held that this Court may

afford sufficiency review in certain cases even where an appellant fails to

preserve his specific sufficiency contention, provided the issue is “relatively

straightforward.” Commonwealth v. Laboy, 936 A.2d 1058, 1060 (Pa.

2007).

      In this specific instance, we find it appropriate to overlook Appellant’s

lack of specificity. The Commonwealth concedes Appellant’s sufficiency

challenge to his second conspiracy conviction (the focus of Appellant’s

appellate brief) is meritorious and deserving of relief. See Commonwealth’s

Brief, at 12. Thus, we will review the merits of this conviction.

      A challenge to whether an appellant engaged in one conspiracy or

multiple conspiracies depends on a factual finding, and is thus a challenge to

the sufficiency of the evidence. See Commonwealth v. Andrews, 768 A.2d

309, 313-314 (Pa. 2001) (holding that a challenge to whether an appellant’s

                                      -3-
J-S57012-17



criminal conduct amounted to one conspiracy or more is a fact-driven inquiry

and constitutes a sufficiency claim, rather than a non-waivable illegality of the

sentence issue).

      To prove criminal conspiracy, the Commonwealth must show that an

appellant “1) entered into an agreement to commit or aid in an unlawful act

with another person or persons; 2) with a shared criminal intent; and 3) an

overt act was done in furtherance of the conspiracy.” Commonwealth v.

Mitchell, 135 A.3d 1097, 1102 (Pa. Super. 2016) (citation omitted). “If a

person conspires to commit a number of crimes, he is guilty of only one

conspiracy so long as multiple crimes are the object of the same agreement

or continuous conspiratorial relationship.” 18 Pa.C.S.A. § 903(c).

      The jury found Appellant guilty of conspiracy to commit robbery of

Nichelson Raymond and conspiracy to commit robbery of Richard Piscoya. At

trial, the Commonwealth presented testimony from Monserrat Rosas, the

woman Appellant used to arrange the drug purchase. Rosas explained

Appellant asked her to set up a fake drug sale with Raymond and Piscoya,

with the stated intention of robbing the men. Rosas stated that she told

Appellant she did not wish to rob Piscoya or participate in the scheme.

Appellant then told her he would instead supply her with cash, which she

would use to purchase the marijuana. Rosas testified that, on the day of the

sale, she proceeded to Piscoya’s car to make the drug transaction. She said

she was shocked when Appellant and Martin followed her to the car. Rosas

stated that Appellant then pointed a gun into the car and told Raymond and

                                      -4-
J-S57012-17



Piscoya that he and Martin wanted the drugs. At this point, Rosas jumped out

of the car and ran away.

      Based on that, the Commonwealth presented evidence Appellant and

Martin formulated a plan to rob Raymond and Piscoya of their drugs. However,

as noted above, multiple crimes may be the result of a single conspiracy, so

long as those crimes are the object of the same agreement. The evidence

offered indicates the existence of a single agreement, to rob the victims and

steal their drugs. The fact this crime victimized two persons rather than one

does not create an additional conspiracy, in the absence of a second, separate

criminal agreement. The Commonwealth concedes this very point, agreeing

the judgment of sentence for the conspiracy to commit robbery of Piscoya

should be reversed. See Commonwealth’s Brief, at 12 (“The Commonwealth

concedes that, based on the facts of this case, Appellant is correct.”) Appellant

is entitled to relief on this claim.

      However, his sentence for that conviction is concurrent with his

sentences for his other crimes, and our disposition does not affect Appellant’s

aggregate sentence. In cases where our decision does not alter the overall

sentencing scheme, remand is unnecessary. See Commonwealth v. Thur,

906 A.2d 552, 569 (Pa. Super. 2006). Thus, we reverse Appellant’s second

conspiracy conviction, but decline to remand.

      In his second claim, Appellant argues the trial court erred in refusing to

instruct the jury on voluntary manslaughter. In Appellant’s view, Raymond

made a swift motion to shift the car into reverse and try to escape from

                                       -5-
J-S57012-17



Appellant. Appellant asserts he may have reasonably believed Raymond was

reaching for a gun. He supports this argument by indicating that Raymond

had a gun on his person at the time of his death.

       “Our standard of review when considering the denial of jury instructions

is one of deference – an appellate court will reverse a court’s decision only

when it abused its discretion or committed an error of law.” Commonwealth

v. Yale, 150 A.3d 979, 983 (Pa. Super. 2016) (citation omitted).

       [A] voluntary manslaughter instruction is warranted only where
       the offense is at issue and the evidence would support such a
       verdict. To support a verdict for voluntary manslaughter, the
       evidence would have had to demonstrate that, at the time of the
       killing, [a]ppellant acted under a sudden and intense passion
       resulting from serious provocation by the victim.

Commonwealth v. Sanchez, 82 A.3d 943, 979 (Pa. 2013) (brackets in

original; citation omitted). And no jury charge is required on voluntary

manslaughter where the defendant denies committing the killing. See id., at

980.

       That is the situation here. Appellant denied culpability at trial. Far from

establishing the applicability of voluntary manslaughter to the evidence,

Appellant continues to maintain in his appellate brief that he is not guilty of

killing Raymond. Appellant’s argument the trial court erred in not supplying

the voluntary manslaughter instruction instead appears to concede that if

Appellant did commit the murder, it was justified by Raymond’s swift

movement toward the car’s gear shift. Appellant’s denial that he shot

Raymond precludes such an instruction. See id.


                                       -6-
J-S57012-17



      Appellant admits “the shooter” only began firing the gun into Raymond’s

car as Raymond drove it in reverse in order to escape. Appellant’s Brief, at

17. As Appellant concedes, Raymond was attempting to escape at the time he

was shot. Appellant has thus wholly failed to demonstrate any circumstances

which would justify a voluntary manslaughter jury instruction. Based on the

foregoing, we find that Appellant was not entitled to a voluntary manslaughter

jury instruction.

      In his final issue for our review, Appellant contends the trial court erred

in admitting autopsy photographs of Raymond at trial. We find this claim

waived.

      “The viewing of photographic evidence in a murder case is, by its nature,

a gruesome task. But photographs of a corpse are not inadmissible per se.”

Commonwealth v. Hetzel, 822 A.2d 747, 765 (Pa. Super. 2003) (citation

omitted).

      In determining whether photographs [of a decedent] are
      admissible, we employ a two-step analysis. First, we consider
      whether the photograph is inflammatory. If it is, we then consider
      whether the evidentiary value of the photograph outweighs the
      likelihood that the photograph will inflame the minds and passions
      of the jury. Even gruesome or potentially inflammatory
      photographs are admissible when the photographs are of such
      essential evidentiary value that their need clearly outweighs the
      likelihood of inflaming the minds and passions of the jurors.

Commonwealth v. Solano, 906 A.2d 1180, 1191-1192 (Pa. 2006) (citations

omitted).

      The autopsy photographs are not in the certified record. It is an



                                      -7-
J-S57012-17



appellant’s responsibility to ensure that the certified record contains all the

items necessary to review his claims. See, e.g., Commonwealth v. Tucker,

143 A.3d 955, 963 (Pa. Super. 2016); Commonwealth v. B.D.G., 959 A.2d

362, 372 (Pa. Super. 2008). “When a claim is dependent on materials not

provided    in   the   certified   record,   that   claim   is   considered   waived.”

Commonwealth v. Petroll, 696 A.2d 817, 836 (Pa. Super. 1997) (citation

omitted).

      Without the photographs, we cannot conduct a review of Appellant’s

issue presented on appeal. See, e.g., Commonwealth v. Powell, 956 A.2d

406, 423 (Pa. 2008) (finding claim that an autopsy photograph was unduly

prejudicial waived “[b]ecause the record does not contain the photograph

appellant refers to, we cannot assess his description and claim”); Petroll, 696

A.2d at 836 (finding claim of improperly admitted photographs waived where

they were not in the certified record). Accordingly, we find Appellant’s final

claim waived for our review.

      Thus, we reverse Appellant’s second conspiracy to commit robbery

conviction, but decline to remand for resentencing as it does not alter the

overall sentencing scheme. We affirm Appellant’s judgment of sentence in all

other respects.

      Judgment of sentence reversed in part and affirmed in part. Jurisdiction

relinquished.




                                         -8-
J-S57012-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2017




                          -9-